In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00153-CR



           CASEY RAY TILLER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 196th District Court
                Hunt County, Texas
               Trial Court No. 32,056




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER
       Our review of the clerk’s record and the reporter’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). Sensitive data also includes “a driver’s license number, passport number, social

security number, tax identification number or similar government-issued personal identification

number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s record contains a social security number and

volumes five through eight of the reporter’s record contain the name of a person who was a minor

at the time the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not contain

sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and volumes five through eight of the reporter’s record contain sensitive data, we

order the clerk of this Court or her appointee, in accordance with Rule 9.10(g), to seal the

electronically filed clerk’s record and volumes five through eight of the reporter’s record.

       IT IS SO ORDERED.



                                              BY THE COURT

Date: April 2, 2019


                                                 2